DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s Response filed on 11/23/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1, 3-8, 10-15, and 17-20 were previously pending and subject to a non-final Office Action mailed 06/22/2021. Claims 1, 4-5, 8, 11-12, 15, and 18-19 were amended. Claims 3, 10, and 17 were cancelled. Claims 1, 4-8, 11-15, and 18-20 are currently pending and are subject to the final Office Action below. 

	Response to Arguments
35 USC § 101
Applicant’s arguments, see pages 10-12, filed 11/23/2021, with respect to the 35 U.S.C. 101 rejections of Claims 1, 3-8, 10-15, and 17-20 have been fully considered, but they are not persuasive. 
Applicant argues on page 10 “the pending claims contain patentable subject matter because they are directed to improvements to the functioning of a computer or to another technology or technical field”. Examiner respectfully disagrees. 

Examiner cites MPEP 2106.05(a)(II) “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology”. Collecting the customer’s input regarding multiple delivery locations and their availability at each delivery location improves the abstract idea of fundamental economic concept/business relations, but it does not improve the actual technology. Examiner also notes that Applicant’s solution improves customer experience and minimizes the cost the company accumulates when servicing said customer; thus supporting the conclusion that Applicant’s solution is a business solution to a business problem. 
Next, Applicant argues “the pending claims apply a sequence of predefined rules to, in part, determine an optimum delivery route for multiple orders and multiple delivery routes based on cost efficiency through iterative cost-based analyses…the claims provide a specific way of improving previous technologies and as such are not directed to a judicial exception”. Examiner respectfully disagrees. 

Like Affinity Labs of Tex. V. DirecTV, LLC, Applicant’s specification fails to provide details regarding the manner in which the invention accomplishes the alleged improvement of “determine an optimum delivery route for multiple orders and multiple delivery routes based on cost efficiency through iterative cost-based analyses”. The analyses in the present claims is merely comparing 1) cost of a first partial route and 2) cost of each of a second plurality of partial routes where the optimized route is a least cost route. It is unclear how such analyses provides an improvement in the technology or technology field of optimum delivery route determination. 

	Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1, 4-7 are directed to a system (i.e., a machine); claims 8, 11-14 are directed to a method (i.e., a process); claims 15, 18-20 are directed to a product (i.e., a machine).
Therefore, claims 1, 4-8, 11-15, and 18-20 all fall within the one of the four statutory categories of invention.
Step 2A Prong 1
Independent claim 1 substantially recites holding data related to a plurality of orders; accept an order for delivery of items, the order including a first destination and a corresponding first time window and a second destination and a corresponding second time window; receives data for the plurality of orders, each order including a first destination with a corresponding first time window; receives pre-defined logistic constraints including a number of vehicles, hours of operations, and vehicle capacity; generates and stores an initial route for delivering each order of the plurality of orders at the corresponding first destinations within the first time window by analyzing the data for the plurality of orders and the pre-defined logistics constraints; removes two or more outlier orders from the generated initial route based on pre-defined logistical constraints to form a subset of orders of the plurality of orders; generates and stores a first partial route for delivering each order of the subset of orders at the corresponding first destinations within the first time window; and iteratively inserts one of the two or more outlier orders into the subset of orders, where for each iteration: generates and stores a second plurality of partial routes for delivering each order of the subset of orders at the corresponding first destination 
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (including following rules or instructions). Therefore, the claim recites an abstract idea.
Step 2A Prong 2
The judicial exception is not integrated into a practical application because Claim 1 as a whole amounts to “apply it” (or an equivalent) or generally links the use of a judicial exception to a particular technological environment or field of use. The claim recites the additional elements of: a database, user interface, server (in communication with the database), one or more processors, output module comprising an output circuit, device within a vehicle, and a routing optimizer module comprising a routing optimizer circuit. The additional elements of a server, one or more processors are recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). Furthermore, the additional element of a user interface for interfacing with a user and a routing optimizer module for optimizing routes does no more than generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). The additional elements of a database for holding and storing data, is insignificant extra-solution activity, such as mere data gathering that does not add a meaningful limitation to the above stated abstract idea (see MPEP 2106.05(d)). The additional elements of an output module that transmits instructions to a device within a vehicle is insignificant extra-solution activity, such as mere data outputting that does not add a meaningful limitation to the above stated abstract idea. Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a database, user interface, server, one or more processors, output module, device within a vehicle, and a routing optimizer module to perform the steps/functions recited above amounts to no more than mere instructions to apply the exception using a generic computer components or merely indicate a field of use or insignificant extra-solution activity. The additional element of a database for holding information is insignificant extra-solution activity. Storing information is a well-understood, routine, and conventional activity previously known to the industry, see MPEP 2106.05(d)(II) - storing and retrieving information in memory (Versata). The additional elements Symantec). Merely indicating a field of use, insignificant extra solutions, and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, the independent claim is not patent eligible.

Dependent claims 4-7 merely recite additional steps that further describe the abstract idea recited in the independent claim discussed above. Dependent claim 4 recites the cost includes a fuel component. Dependent claim 5 recites the cost includes a wage component based on a wage owed to an operator of a vehicle performing the optimized route. Dependent claim 6 recites the pre-defined logistic constraint includes a distance radius and a weather criteria. Dependent claim 7 recites the pre-defined logistic constraints includes a user preference from a stored profile of an individual receiving an order. Thus similar to claim 1, the dependent claims, when viewed as a whole, these recitations do not meaningfully integrate the abstract idea into a practical application and are not significantly more. Therefore, dependent claims 4-7 are also patent ineligible.
Step 2A Prong 1
Independent claim 8 substantially recites receiving data for a plurality of orders, each order including a first destination with a corresponding first time window and a second destination and a corresponding second time window; receiving pre-defined logistic constraints including a number of vehicles, hours of operations, and vehicle capacity; generating and storing 
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (including following rules or instructions). Therefore, the claim recites an abstract idea.
Step 2A Prong 2
The judicial exception is not integrated into a practical application because Claim 8 as a whole amounts to “apply it” (or an equivalent). The claim recites the additional elements of: a database, server, one or more processors, routing optimizer module comprising a routing optimizer circuit, output module comprising an output circuit, and a device within a vehicle. The additional elements of a server, one or more processors are recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). Furthermore, the additional element of a routing optimizer module for optimizing routes does no more than generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). The additional elements of a database for holding and storing data, is insignificant extra-solution activity, such as mere data gathering that does not add a meaningful limitation to the above stated abstract idea (see MPEP 2106.05(d)). The additional elements of an output module that transmits instructions to a device within a vehicle is insignificant extra-solution activity, such as mere data outputting that does not add a meaningful limitation to the above stated abstract idea. Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a database, server, one or more processors, output module, device within a vehicle, and a routing optimizer module to Versata). The additional elements of an output module that when executed transmits instructions to a device within a vehicle is insignificant extra-solution activity. Transmitting and receiving data over a network is a well-understood, routine, and conventional activity previously known to the industry, see MPEP 2106.05(d)(II) – receiving or transmitting data over a network (Symantec). Merely indicating a field of use, insignificant extra solutions, and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, the independent claim is not patent eligible.
Dependent claims 11-14 merely recite additional steps that further describe the abstract idea recited in the independent claim discussed above. Dependent claim 11 recites he cost includes a fuel component. Dependent claim 12 recites the cost includes a wage component based on a wage owed to an operator of a vehicle performing the optimized route. Dependent claim 13 recites the pre-defined logistic constraint includes a distance radius and a weather criteria. Dependent claim 14 recites the pre-defined logistic constraints includes a user preference from a stored profile of an individual receiving an order. Thus similar to claim 8, the dependent claims when viewed as a whole, these recitations do not meaningfully integrate the 	
Step 2A Prong 1
Independent claim 15 substantially recites receiving data for a plurality of orders, each order including a first destination with a corresponding first time window and a second destination and a corresponding second time window; receiving pre-defined logistic constraints including a number of vehicles, hours of operations, and vehicle capacity; generating and storing an initial route for delivering each order of the plurality of orders at the corresponding first destinations within the first time window by analyzing the data for the plurality of orders and the pre-defined logistics constraints;  MEl 26403621v.122Attorney Docket: 114826-93502 (1810US01) removing two or more outlier orders from the generated initial route based on the pre-defined logistical constraints to form a subset of orders of the plurality of orders; generating and storing a first partial route for delivering each order of the subset of orders at the corresponding first destinations within the first time window; and iteratively inserting one of the two or more outlier orders into the subset of orders, wherein each iteration includes: generating and storing a second plurality of partial routes for delivering each order of the subset of orders at the corresponding first destination within the first window and the one inserted outlier order at the corresponding second destination within the second time window; comparing the first partial route and the second plurality of partial routes, including comparing a cost of the first partial route and a cost of each of the second of the plurality of partial routes, determining that the first partial route or one of the second plurality of partial routes is an optimized route between a source and destination based on the pre-defined logistical constraints and the cost of the first partial route and the cost of each of the second of the plurality of partial 
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (including following rules or instructions). Therefore, the claim recites an abstract idea.
Step 2A Prong 2
The judicial exception is not integrated into a practical application because Claim 15 as a whole amounts to “apply it” (or an equivalent). The claim recites the additional elements of: a processing device, routing optimizer module, output module, a device within a vehicle, and a database. The additional elements of a processing device is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). The additional elements of a database for holding and storing data, is insignificant extra-solution activity, such as mere data gathering that does not add a meaningful limitation to the above stated abstract idea. The additional element of a device within a vehicle (which receives transmitted instructions) is insignificant extra-solution activity, such as mere data outputting that does not add a meaningful limitation to the above stated abstract idea. Furthermore, the additional element of a routing optimizer module for optimizing routes does no more than generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). The additional elements of an output module that transmits instructions to a device within a vehicle is insignificant extra-
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processing device, device within a vehicle, and a database to perform the steps/functions recited above amounts to no more than mere instructions to apply the exception using a generic computer components or insignificant extra-solution activity. The additional element of a database for holding information is insignificant extra-solution activity. Storing information is a well-understood, routine, and conventional activity previously known to the industry, see MPEP 2106.05(d)(II) - storing and retrieving information in memory (Versata). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional element of a routing optimizer module to perform the steps/functions recited above merely indicate a field of use. The additional element of a device within a vehicle (which receives transmitted instructions) is insignificant extra-solution activity. The additional elements of an output module that when executed transmits instructions to a device within a vehicle is insignificant extra-solution activity. Transmitting and receiving data over a network is a well-understood, routine, and conventional activity previously known to the industry, see MPEP 2106.05(d)(II) – receiving or transmitting data over a network (Symantec). Insignificant extra 
Dependent claims 18-20 merely recite additional steps that further describe the abstract idea recited in the independent claim discussed above. Dependent claim 18 recites wherein the cost includes a fuel component. Dependent claim 19 recites wherein the cost includes a wage component based on a wage owed to an operator of a vehicle performing the optimized route. Dependent claim 20 recites the pre-defined logistic constraint includes a distance radius and a weather criteria. Thus similar to claim 15, the dependent claims, when viewed as a whole, these recitations do not meaningfully integrate the abstract idea into a practical application and are not significantly more. Therefore, dependent claims 18-20 are also patent ineligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE CHEN/Primary Examiner, Art Unit 3628